To the extent that the majority opinion reduces certain of the levies, I agree with the result. I differ fundamentally, however, with the majority upon two basic propositions: First, I believe that the decision in the case of Denny v. Wooster, 175 Wash. 272,27 P.2d 328, relied on by the majority, was incorrectly decided, as I attempted to point out in a dissenting opinion in that *Page 492 
case; second, I think that the levies made by Grays Harbor county and the cities of Aberdeen and Hoquiam for bond interest and redemption requirements in excess of the amount of principal and interest actually due, and in anticipation of delinquencies to accrue during the ensuing year, are arbitrary, capricious, illegal and void.
I therefore dissent.